Opinion by
Judge Mencer,
The Lancaster County Board of Assessment Appeals appeals an order of the Court of Common Pleas of Lancaster County granting to Moravian Manors, Inc., an exemption from all local real estate taxes for a tract of land containing twelve cottages which Moravian owns and operates in connection with its group nursing facility. We agree with the court below that our holding in Lutheran Social Services v. Adams County Board for Assessment & Revision of Taxes, 26 Pa. Commonwealth Ct. 580, 364 A.2d 982 (1976), controls and therefore affirm the order of the lower court on the able opinion of Judge Mueller, reported at Lanc. C.P. Trust Book No. 44, page 98.
Order affirmed.
Order
And Now, this 18th day of May, 1979, the order of the Court of Common Pleas of Lancaster County, dated October 26, 1977, directing the Lancaster Coun*647ty Board of Assessment Appeals to grant Moravian Manors, Inc., an exemption from all local real estate taxes on a certain tract of land containing twelve cottages, being the subject matter in the above captioned case, is hereby affirmed.